Citation Nr: 1448942	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse, prior to September 5, 2012.  

2.  Entitlement to a rating in excess of 50 percent for service-connected PTSD with alcohol abuse, from September 5, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.  

This appeal to the Board of Veterans' Appeals (Board) on appeal arose from a January 2011 rating decision in which the RO awarded service connection for PTSD with alcohol abuse, and assigned an initial rating of 30 percent effective from the September 3, 2010 date the claim was received.  The Veteran filed a notice of disagreement with the initial rating in June 2011.  The RO issued a statement of the case in September 2011.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in November 2011.  

In October 2012, the RO awarded a higher, 50 percent rating for PTSD with alcohol abuse, effective September 5, 2012, but denied any higher rating (as reflected in a rating decision and supplemental statement of the case, each issued in October 2012). 

This appeal was previously before the Board in August 2013 and remanded for further development.  The agency of original jurisdiction (AOJ) readjudicated the claims in a September 2013 supplemental statement of the case. 

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his PTSD with alcohol abuse, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  Moreover, although the RO awarded a higher rating for the PTSD with alcohol abuse disability during the pendency of this appeal, from September 5, 2012, as higher ratings are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board had recharacterized the appeal as now encompassing both matters set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless electronic file is also associated with the Veteran's claims on Virtual VA.  The documents in Virtual VA are duplicative of those in VBMS.  The Board also notes that additional VA examination reports were received following the September 2013 supplemental statement of the case; however, those reports are irrelevant to the present claims and are not considered herein.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  For the period from September 3, 2010 through September 4, 2012, the Veteran's psychiatric symptoms primarily included blunted affect, anger, aggression, nightmares, flashbacks, intrusive thoughts, panic attacks two to three times per week, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, auditory and visual hallucinations; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity.

3.  For the period from September 5, 2012, the Veteran's psychiatric symptoms primarily included suicidal ideation without intent, obsessive rituals, difficulty adapting to stressful circumstances, impaired impulse control, nightmares, intrusive thoughts, hypervigilance, anger, strained or limited relationships with family and friends, sleep impairment, persistent auditory and visual hallucinations, memory dysfunction, near-continuous depression affecting his ability to function independently; collectively, these symptoms suggest no more than occupational and social impairment in most areas.

4.  The applicable rating criteria are adequate to evaluate the Veteran's PTSD with alcohol abuse at all pertinent points, and no claim for a TDIU due to the disability under consideration has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent, but no higher, rating for PTSD with alcohol abuse, for the period from September 3, 2010 through September 4, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating  for PTSD with alcohol abuse, for the period from September 5, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The January 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2010 letter - which meets Pelegrini's and Dingess/Hartman's content of notice requirements - also meets the VCAA's timing of notice requirement with respect to the claim for service connection.

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the September 2011 SOC set forth the criteria for evaluating this disability.  The Veteran was afforded the appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.  Moreover, following the Board's August 2013 remand, the claims were readjudicated by the AOJ in September 2013.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), post-service VA treatment records, and various VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his friends and representative, on his behalf.  No additional RO action on either claim, prior to appellate consideration, is required. 

The Veteran was afforded two VA examinations during the appeal period.  His most recent examination was conducted in September 2012.  The Board finds no deficiencies in the November 2010 and September 2012 VA examiner findings, which are supplemented with findings in the VA clinic setting as well as lay statements  The Board further finds that, since the VA examination in September 2012, there is no credible lay or medical evidence of an increased severity to the extent which meets any factor listed as an example supporting a 100 percent schedular rating.  Thus, further examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied that the RO has substantially complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board in an August 2013 remand, the RO secured additional VA treatment records identified in the Veteran's July 2011 statement, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, and readjudicated the claim.  Thus, the RO has substantially complied with the Board's remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, as the RO has already assigned staged ratings for the Veteran's PTSD disability, the Board must consider the propriety of the rating assigned, as well as whether any further staged rating is appropriate.  

The ratings for the Veteran's PTSD disability have been assigned under Diagnostic Code 9411.  However, the actual criteria for rating the disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

As discussed above, the Veteran's PTSD with alcohol abuse has been rated as 30 percent disabling for the period from September 3, 2010 through September 4, 2012, and as 50 percent disabling from September 5, 2012.  The Board has reviewed the evidence of record in light of the above-cited legal authority and finds that, with resolution of all reasonable doubt in the Veteran's favor, his psychiatric symptoms more nearly approximate the criteria for an initial disability rating of 50 percent for the period from September 3, 2010 through September 4, 2012, and a 70 percent rating as of September 5, 2012.

a.  Period from September 3, 2010 through September 4, 2012

For the period from the effective date of service connection in September 2010 to September 4, 2012, the Veteran's psychiatric symptoms were manifested by anxious or blunted affect, anger, aggression, nightmares, flashbacks, intrusive thoughts, panic attacks two to three times per week, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, auditory and visual hallucinations.  See e.g., VA outpatient treatment records dated from September 2010 to May 2011, November 2010 VA examination report, and the Veteran's written statements in support of the claim.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that overall, his psychiatric symptoms for this period are of the type, frequency, and severity that more nearly approximate the criteria for a 50 percent disability rating. 

In reaching this conclusion, the Board notes the Veteran's difficulty maintaining effective work and social relationships, disturbances of motivation and mood, and panic attacks.  

Regarding the Veteran's difficulty maintaining effective work relationships, he consistently reported that he could not handle being around crowds during this period, particularly the large numbers of people that would shop at the large retail store where he worked.  His statements were confirmed by his former supervisor in a letter received in July 2011.  

In a July 2011 letter, the Veteran's former supervisor noted observations of the Veteran purposefully avoiding interaction with the public.  The supervisor indicated that regularly, the Veteran would choose to work in a 32 degree freezer - a duty most associates hated -  rather than work on the floor of the store where he might interact with the public.  The supervisor also indicated that sometimes the Veteran would request to go on a break when asked to do an assignment on the floor of the store.  The supervisor reported that for a while, he specifically scheduled the Veteran for early morning, or later evening shifts in order to minimize his interaction with large crowds, but that such accommodation was not fair to other employees and the Veteran had to be scheduled for daytime shifts.  On at least one occasion, the supervisor observed the Veteran sitting in his car in the store parking lot in the middle of the day. The supervisor asked him how long he had been in the car and when his shift started.  The Veteran reported that he had been sitting in the car for over two hours, and was two hours late for his shift, because he could not bring himself to get out of his car and go to work.  The supervisor noted that the Veteran missed about 10 days of work during a six-month period in 2010.  The observations by the supervisor are consistent with the Veteran's reports to VA treatment providers, as well as the November 2010 VA examiner, that there were days when he called in sick because he could not bring himself to go to work.   

Further, with respect to difficulty at work, a letter received in July 2011 from F.C., a  friend and co-worker, indicated that he had known the Veteran since 1999 and worked with the Veteran in 2011.  In 2011, F.C. observed that the Veteran had dark circles under his eyes, never had any energy, would show up to work drunk, and his weight would go up and down dramatically.  F.C. also reported that the Veteran did well at his job at first until he was demoted and asked to take a few days off from work.  F.C. explained that the Veteran told him he did not feel right, could not sleep, and could not concentrate the way he used to. 

Additionally, with respect to difficulty with social relationships, the Board notes that the Veteran's divorce became final during the appeal period as well as his report that he had limited family relationships.  See October 2010 VA outpatient treatment record as well as November 2010 VA examination report and January 2011 Veteran's statement.  

The Board also notes the Veteran's disturbances of motivation and mood during the period prior to September 5, 2012.  In this regard, the Veteran reported to treating personnel that he had difficulties at work, being around people.  He reported that he angers easily and that he was troubled that he could not feel anything for people he was supposed to love, including his son.  He reported feeling anxious and depressed.  See September 2010 VA outpatient treatment record.  Further, the Veteran reported symptoms of being aggressive, irritable, anxiety, feeling afraid, suspicious, and hyper vigilant.  See November 2010 VA examination report.  The November 2010 VA examiner noted that the symptoms were moderate and were constant, continuous or ongoing.  

The Board also notes the Veteran's reports of auditory and visual hallucinations during this period.  For example, an October 2010 VA outpatient treatment record reflects his reports of multiple episodes of visual and auditory hallucinations with military friends.  

Regarding his affect, the Veteran's affect was noted to show anxiety.  See e.g., November 2010 VA examination report.  He was also shown to have a blunted affect during this period.  See May 2011 VA treatment record.

In his October 2011 Form 9, the Veteran reported that he had panic attacks two to three times per week and argued that he was entitled to a 50 percent disability rating.   

Based on the forgoing, the Board finds that, for the period in question, the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent disability rating.  In this regard, the Board emphasizes that frequency of the Veteran's symptoms were such that his ability to function at his work was significantly impeded.  The Board acknowledges that the Veteran did not meet many of the 50 percent rating criteria, but the frequency and severity of those he did meet, namely disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, is demonstrative of social and occupational impairment resulting in reduced reliability and productivity.  The Board places a high probative value on the supervisor's letter indicating that the Veteran lost at least 10 days of work due to his anxiety and while he was at work, he avoided, or attempted to avoid, doing portions of the job that involved being exposed to the public (i.e., requesting to go on break or work in the freezer when asked to complete an assignment on the floor of the retail store). 

The evidence does not support the next higher, 70 percent, rating for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  In this regard, the Board acknowledges that he reported auditory and visual hallucinations during this period, as well as one instance of impaired impulse control (when he punched a waiter).  See November 2010 VA examination report.  However, the evidence does not reflect such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships during the period prior to September 5, 2012. 

VA outpatient treatment records and the November 2010 VA examination report indicate that the Veteran regularly denied suicidal ideation and obsessional rituals.  His speech was always noted to be normal.  Although he was frequently noted to have a depressed mood, there is no indication that such mood affected his ability to function independently, appropriately and effectively.  He was always noted to be oriented and well-groomed.  Although he was divorced and expressed little feeling for his son, as well as difficulty getting along with co-workers, there is no indication that he was unable to establish and maintain effective relationships.  For example, he consistently reported having a good rapport with his supervisor.  Additionally, he maintained a friendship with F.C. who submitted a buddy letter on his behalf.  

Moreover, the Board finds that although the Veteran had some difficulty adapting to stressful circumstances including his work setting, he eventually was able to adapt by leaving that job and moving to different work setting that he felt he could handle.  See May 2011 VA outpatient treatment records in which he reported that he changed jobs because of his anxiety and switched to a job in an environment where he did not deal with other people.    

The Board further finds that the GAFs assigned during the period prior to September 5, 2012, alone, provide no basis for assignment of a rating greater than the  50 percent rating herein assigned for this period.  In this case, the Veteran's assigned  GAF scores throughout the period prior to September 5, 2012, ranged from 45 to 65, indicative of mild to severe impairment.   

Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The assigned GAF scores of 65-which is indicative of even less impairment than that contemplated in the 50 percent rating herein assigned-clearly do not support an even higher rating,   The Board also finds that the Veteran's assigned GAF scores in the 51-60 range are largely consistent with the higher, 50 percent rating assigned herein.  While the Board acknowledges that the GAF scores of 45 and 48 assigned in May 2011 are indicative of serious symptoms and might conceivably support a higher disability rating, the symptoms recorded at the time those GAF scores were assigned do not support a rating in excess of 50 percent.  The Board reiterates, as discussed above, the GAF score assigned in a case is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this regard, despite VA outpatient treatment records dated in May 2011 containing notations that the Veteran's symptoms had worsened and lower GAF scores, the symptoms noted at the time those GAFs were assigned, are consistent with a 50 percent disability rating.  Specifically, the noted symptoms of difficulty sleeping, discomfort around large crowds, blunted affect, and anxiety in social situations, are all symptoms consistent with a 50 percent disability rating but no higher.  Moreover, the noted symptoms are consistent symptoms reported by the Veteran earlier in the appeal period, despite the change in GAF score.  Further, even when the VA psychiatrist assigned GAF scores of 45 and 48, the VA psychiatrist noted that the Veteran denied any suicidal or homicidal desire, intent or plan.  His speech was noted to be normal rate and tone.  He had no psychomotor agitation.  His affect was appropriate to mood and was in the normal range.  And, his mental status was noted to be normal.  See VA outpatient treatment records dated in May 2011.  Significantly, serious symptoms supporting a 70 percent disability rating were not noted during the evaluations despite the assigned GAF scores of 45 and 48.  

In finding that the Veteran's symptoms warrant an increase to 50 percent but no higher, the Board has generally found the statements of the Veteran, his former supervisor and friend to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  In fact, his former supervisor's description of the Veteran's behavior has been heavily relied upon by the Board in awarding a 50 percent rating for the period from September 3, 2010 through September 4, 2012.  However, even when taking into account these statements, the Board finds that the criteria for a rating greater than 50 percent were not met during the period prior to September 5, 2012.

b. Period from September 5, 2012

As of the date of the September 5, 2012 VA examination, the evidence reveals that the Veteran's PTSD with alcohol abuse had worsened.  That examination report documents the first reported suicidal ideation, obsessive rituals that interfere with routine activities, disorientation to time and place, and near-continuous depression affecting his ability to function independently.  Based on the type, severity and frequency of these symptoms, and affording the Veteran the benefit of the  doubt, the Board finds that the Veteran's PTSD more approximately meets the criteria for a 70 percent rating for the period from September 5, 2012. 

In reaching this conclusion, the Board places a high probative value on the assessment by the September 2012 VA examiner who determined that the Veteran's PTSD demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board acknowledges that not all of the symptoms noted by the September 2012 VA examiner are present in the VA treatment records dated subsequent to the September 2012 VA examination report.  However, the Board notes that the September 2012 VA examiner, who is trained to identify malingering, specifically found the Veteran to be a reliable historian.  Thus, the Board does not doubt the veracity of the Veteran's reported symptoms 

Regarding suicidal ideations, the Veteran reported frequent suicidal thoughts with no plan or intent.  See September 2012 VA examination report.  

Regarding obsessional rituals that interfered with routine activities, he reported a ritual of patrolling around the perimeter of his house with a knife.  He also reported that he once shot the front door with his gun and that he has since locked up his rifle and his sister took away his pistol.  See September 2012 VA examination report.  

Regarding near-continuous depression affecting ability to function independently, the Veteran consistently reported severe depression.  See e.g., February 2013 VA outpatient treatment record.  Moreover, during the September 2012 VA examination, the Veteran reported that he had a friend sort his medications, cook for him and do his laundry, due to his psychiatric symptoms.  The September 2012 VA examiner assessed that the Veteran  had only an intermittent ability to perform activities of daily living.  Such is suggestive of the level of impairment consistent with a 70 percent disability rating. 

Regarding impaired impulse control, the September 2012 VA examiner noted impaired judgment, impaired impulse control such as unprovoked irritability with periods of violence.  The September 2012 VA examiner also indicated that the Veteran had spatial disorientation, which is one of the criterion listed under the examples of symptoms for represented by a 70 percent disability rating.  These findings are supportive of a 70 percent disability rating for this period.  

Regarding difficulty adapting to stressful circumstances, at the September 2012 VA examination, the Veteran reported a tendency to isolate himself at home and having severe anxiety when out in public around people.  He reported that he shopped for food late at night to avoid people.  He reported constantly feeling an adrenaline rush when in public.  He reported an increasing feeling of extreme hypervigilance. He reported having few friends with contact mainly on computer and by phone except for one close friend who he sees.  He reported being quick to anger and experiencing road rage.  He reported having a low tolerance for frustration, difficulty focusing attention and concentrating and a tendency to have conflicts with others.  The Board finds these symptoms are of the type, frequency, and severity that warrant a 70 percent disability rating.  

Collectively, the aforementioned lay and medical evidence, when viewed in light of the entire medical history, reflects that, during the period under consideration, the Veteran's psychiatric picture has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, thinking and mood due to such symptoms as suicidal thoughts, intermittent ability to perform activities of daily living, and difficulty in adapting to stressful circumstances, particularly in a work or a work-like setting.  Further, the frequency, severity, of these symptoms has resulted in the Veteran changing jobs and requiring the help of a friend to cook for him, sort his medications, and do his laundry.  Thus, the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating under the General Rating Formula.  To this extent, the appeal is granted.

However, the Board finds that the Veteran's PTSD with alcohol abuse has not met, or more closely approximated, the criteria for a 100 percent rating under the General Rating Formula at any point pertinent to this appeal.

The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process.  In fact, when given the opportunity to check the disability benefits questionnaire box regarding "gross impairment in thought processes or communication," the examiner did not do so.  Similarly, despite reports of suicidal ideation, the September 2012 VA examiner did not find that the Veteran was in "persistent danger of hurting self or others."  

Regarding the finding of an intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene, notably, the September 2012 examiner did not check the box for "neglect of personal appearance and hygiene."  Moreover, other VA treatment records indicate that the Veteran was well groomed.  See July 2013 VA outpatient treatment record.  The September 2012 VA examiner did not explain why he checked the box for that criterion but the Board presumes it is in reference to the Veteran's report that he has difficulty sorting his medications and that he has one friend who comes over to sort his medications for him, cook his food and do his laundry.  The Board finds that the severity of this symptom does not reach the level of total occupational and social impairment.  Further, as described above, the Board finds that the Veteran's difficulty sorting medications is encompassed by near-continuous depression affecting ability to function independently addressed under the 70 percent rating criteria.  

The Board also acknowledges that the September 2012 VA examiner indicated that the Veteran had memory loss for names of close relatives, own occupation or own name.  However, this is not supported in any of the written statements or additional treatment records dated subsequent to the September 2012 VA examination, or even evidenced in the narrated portions of the September 2012 VA examination report.  Thus, the Board finds the frequency and severity of this symptoms does not reach the level of total occupational and social impairment.  

The Board also acknowledges that the September 2012 VA examiner checked the box for "disorientation to time and place."  The disorientation to time and place is not explained in the report or otherwise supported by the record.  Subsequently, in April 2013 and July 2013, VA outpatient treatment records indicated that the Veteran was orientated to time, place, person.  Thus, the Board finds the symptom of disorientation to time and place is not of the frequency and severity to warrant a 100 percent rating for total occupational and social impairment.    

Treatment providers conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His speech has been unremarkable.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication during this period.  See September 2012 VA examination report and subsequently dated VA outpatient treatment records. 

Moreover, the GAF score assigned during this period does not support a rating in excess of 70 percent.  A GAF score of 45 was assigned at the September 2012 VA examination.  Such GAF score reflects no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for the a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner assessments of the Veteran's overall psychological, social and occupational functioning (GAF score), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time.

As a final point, the Board notes that, in a December 2012 statement, the Veteran's representative argued in favor of a 70 percent disability rating.  The Board has herein granted a 70 percent rating, beginning September 5, 2012. 

c. Additional consideration and conclusion

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the period under consideration has the Veteran's PTSD reflected so exceptional or so unusual a picture as to render inadequate the schedular criteria for rating the disability and to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD with alcohol abuse at all pertinent points.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD with alcohol abuse is appropriately rated as a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, as requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, referral of this case for extra-schedular consideration is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a compenent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    Here, however, there is no evidence or allegation that the Veteran is unable to work due to his PTSD.  The Board notes that the Veteran's work has been affected to the extent that he has lost and/or changed jobs due to his psychiatric symptoms but that he presently works in a warehouse.  Significantly, neither the Veteran nor his representative has indicated that the Veteran is entitled to a TDIU due to his PTSD.  As discussed above, in his October 2011 Substantive Appeal, the Veteran argued that he should be awarded a 50 percent disability rating for his PTSD and in a December 2012 statement, his representative argued in favor of a 70 percent disability rating.  Based on the foregoing, the Board finds that a claim for TDIU has not been raised in conjunction with the claims for higher ratings, and need not be addressed.

For all for the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's PTSD with alcohol abuse, pursuant to Fenderson, but that the criteria for a 50 percent disability rating for the period prior to September 5, 2012, and a 70 percent rating from September 5, 2012, are met.  In reaching these conclusions, the Board has resolved reasonable doubt in the Veteran's favor in assigning each higher rating, but finds that the preponderance of the evidence is against assignment of any rating in excess of those assigned herein, at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

An initial 50 percent rating for PTSD with alcohol abuse, from September 3, 2010 through September 4, 2012, is granted, subject to the legal authority governing the payment of compensation.

A 70 percent rating for PTSD with alcohol abuse, from September 5, 2012, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


